 1                                                                    The Honorable Ricardo Martinez

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON

 9     DOMINIQUE STEWART, an individual,                  No. 2:18-cv-00557-RSM

10                            Plaintiff,                  ORDER GRANTING PLAINTIFF’S
                                                          MOTION FOR RELIEF FROM
11                    v.                                  JUDGMENT OR ORDER

12     WASHINGTON STATE UNIVERSITY, a
       state educational institute,
13
                              Defendant.
14
            THIS MATTER came before the court on Plaintiff’s Motion for Relief from Judgment or
15
     Order. Having reviewed the filings and materials in this matter, the court finds that Plaintiff’s
16
     Motion for Relief is hereby GRANTED. Plaintiff is not required to obtain a bond, and Plaintiff is
17
     not required to pay the appointed costs until the appeal is exhausted.
18
            IT IS SO ORDERED.
19
            DATED this 18 day of June 2019.
20

21

22
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
23

                                                                                 FREY BUCK, P.S.
      ORDER GRANTING PLAINTIFF’S MOTION FOR RELIEF                        1200 FIFTH AVENUE, SUITE 1900
      FROM JUDGMENT OR ORDER - 1                                                 SEATTLE, WA 98101
                                                                         P: (206) 486-8000 F: (206) 902-9660
 1

 2
     Presented by:
 3
     FREY BUCK, P.S.
 4
     By: /s/ Anne Bremner
 5   Anne Bremner, WSBA #13269
     Mark Conrad, WSBA #48135
 6   Attorneys for Plaintiff

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                             FREY BUCK, P.S.
      ORDER GRANTING PLAINTIFF’S MOTION FOR RELIEF    1200 FIFTH AVENUE, SUITE 1900
      FROM JUDGMENT OR ORDER - 2                             SEATTLE, WA 98101
                                                     P: (206) 486-8000 F: (206) 902-9660
